Citation Nr: 1034315	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  09-18 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to an effective date earlier than July 1, 2008, for 
additional compensation payable for a dependent spouse.



ATTORNEY FOR THE BOARD

J. Connolly, Counsel










INTRODUCTION

The Veteran served on active duty from January 1972 to January 
1998.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2008 decision of Nashville, Tennessee, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  In August 2005, a claim was received by VA from the Veteran 
regarding VA compensation benefits.

2.  In a May 2006 letter, the Veteran was informed that veterans 
who are 30 percent service-connected may be entitled to 
additional benefits for their dependents; he was advised that he 
was being paid as a single veteran with no dependents.

3.  In June 2006, a VA Form 21-696c was received from the Veteran 
in which he indicated that he married C. in March 2000, and had 
one child.  

4.  In a September 2006 letter, the Veteran was advised that he 
needed to submit additional information regarding his current and 
any past marriages.  

5.  On October 25, 2006, the Veteran furnished his own written 
account regarding his current and past marriages, but he did not 
include any marriage or divorce legal documents or certificates.  

6.  In a December 2006 decision letter, the Veteran was informed 
that his child had been added to his VA award as a dependent.  
However, the Veteran was not entitled to additional benefits for 
C. as his spouse because the information provided by him was 
incomplete and conflicting; he was told that he would need to 
furnish his divorce decrees in order to reapply for benefits.  
The Veteran did not respond.  

7.  On June 2, 2008, a VA Form 21-686c was received from the 
Veteran, in which he provided additional information regarding 
his current and past marriages; he also provided his marriage 
certificate and divorce decrees.  

8.  In an April 2008 decision letter, the RO awarded additional 
benefits for a dependent spouse, C., effective July 1, 2008, 
based on the new marital information.  


CONCLUSION OF LAW

1. The criteria for an effective date earlier than July 1, 2008, 
for the award of additional compensation for a dependent spouse 
are not met.  38 U.S.C.A. §§ 1115, 5110(f) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.401(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA).  There are 
some claims to which VCAA does not apply.  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001).  It has been held not to apply to 
claims based on allegations that VA decisions were clearly and 
unmistakably erroneous.  Id.  It has been held not to apply to 
claims that turned on statutory interpretation.  Smith v. Gober, 
14 Vet. App. 227, 231-2 (2000).  The United States Court of 
Appeals for Veterans Claims (Court) has held that the provisions 
pertaining to VA's duty to notify and to assist do not apply to a 
claim if resolution of the claim is based on interpretation of 
the law, rather than consideration of the factual evidence.  See 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  The Court 
has also held that compliance with the VCAA is not required if 
additional evidence could not possibly change the outcome of the 
case.  See Valiao v. Principi, 17 Vet. App. 229, 232 (2003).

In another class of cases, remand of claims pursuant to VCAA is 
not required because evidentiary development has been completed.  
Wensch v. Principi, 15 Vet. App. 362, 368 (2001); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  Although the United States 
Court of Appeals for Veterans Claims (Court) said in Wensch that 
VCAA did not apply in such cases, it may be more accurate to say 
that VCAA applied, but that its notice and duty to assist 
requirements had been satisfied.  When it is clear that there is 
no additional evidentiary development to be accomplished, there 
is no point in remanding the case.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to the 
veteran).

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility of 
requiring VA to develop claims where there is no reasonable 
possibility that the assistance would substantiate the claim.  
For example, wartime service is a statutory requirement for VA 
pension benefits.  Therefore, if a veteran with only peacetime 
service sought pension, no level of assistance would help the 
veteran prove the claim; and if VA were to spend time developing 
such a claim, some other veteran's claim where assistance would 
be helpful would be delayed.  146 CONG. REC. S9212 (daily ed. 
Sept. 25, 2000) (statement of Senator. Rockefeller).  In this 
case, there is no reasonable possibility that the assistance 
would substantiate the claims.  The claimant does not dispute the 
date on which he submitted the requested information regarding 
his dependents; rather, he provides reasons for why it was 
submitted at that time.  As such, no further action is required 
pursuant to the VCAA.

Veterans having a 30 percent or more service-connected disability 
may be entitled to additional compensation for a spouse, 
dependent parents, or unmarried children under 18 (or under 23 if 
attending an approved school) or when prior to age 18 the child 
has become permanently incapable of self- support because of 
mental or physical defect.  38 U.S.C.A. § 1115; 38 C.F.R. § 
3.4(b)(2).

Except as otherwise provided, the effective date of an award of 
compensation based on an original claim, a claim reopened after a 
final disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  An award of 
additional compensation for dependents based on the establishment 
of a rating in the percentage specified by law for that purpose 
shall be payable from the effective date of such rating, but only 
if proof of dependents is received within one year from the date 
of such rating.  38 U.S.C.A. § 5110(f); 38 C.F.R. § 3.401(b)(1).

The earliest that the additional award of compensation for a 
dependent(s) can occur is the first day of the month following 
the effective date.  38 U.S.C.A. § 5111(a); 38 C.F.R. § 3.31.

The following facts are not in dispute.  In August 2005, a claim 
was received by VA from the Veteran regarding VA compensation 
benefits.  In a May 2006 letter, the Veteran was informed that 
veterans who are 30 percent service-connected may be entitled to 
additional benefits for their dependents.  He was advised that he 
was being paid as a single veteran with no dependents.

In June 2006, a VA Form 21-696c, Declaration of Status of 
Dependents, was received from the Veteran in which he indicated 
that he married C. in March 2000, and had one child.  

Thereafter, in a September 2006 letter, the Veteran was advised 
that he needed to submit additional information regarding his 
current and any past marriages.  In October 2006, the Veteran 
furnished his own account regarding his current and past 
marriages.  He indicated that he had been married 4 times, had 
been divorced 3 times, and was currently married to C.  In 
addition, he indicated that C. had also been married 4 times, 
divorced 3 times, and was currently married to him.  He did not 
include any marriage certificates or divorce legal papers. 

In a December 2006 decision letter, the Veteran was informed that 
his child had been added to his VA award as a dependent.  
However, the Veteran was denied entitlement to additional 
benefits for C. as his spouse because the information provided by 
him was incomplete and conflicting; he was told that he would 
need to furnish his divorce decrees in order to reapply for 
benefits.  The Veteran did not respond and did not furnish proof 
of his divorces/marriages.  

 On June 2, 2008, a VA Form 21-686c was received from the 
Veteran, in which he provided additional information regarding 
his current and past marriages.  He also provided his marriage 
certificate and divorce decrees.  

In an April 2008 decision letter, the RO awarded additional 
benefits for a dependent spouse, C., effective July 1, 2008, 
based on the new marital information.  The effective date was the 
first day of the month following the receipt of the new 
information.  The Veteran has disagreed with the decision to add 
his spouse, C., as of July 1, 2008.  He maintains that they have 
been married since 2000.  He indicated that he essentially did 
not furnish the information earlier because he has a stroke and 
has had memory problems, which was also the reason that he 
provided some inaccurate dates regarding his marriages/divorces 
in the 2006 correspondence.  

The Board has carefully reviewed the evidence of record and finds 
that the preponderance of the evidence is against the claim.  VA 
requested documentary evidence regarding the Veteran's past and 
current marital status.  He did not submit this evidence until 
June 2008; hence the currently assigned effective date.  The 
Board recognizes that the Veteran had serious matters to attend 
to due to his health which may have impaired his abilities; 
however, he has not been deemed incompetent.  Also, he did not 
contact VA and request additional time or indicate that he was 
having difficulty.  It was the Veteran's responsibility to 
complete his application to receive additional compensation 
benefits for all of his dependents.  Thus, while the Board is 
sympathetic to his personal circumstances, he did not notify VA 
that there were any problems submitting the evidence nor did he 
submit the evidence.

In summary, the Veteran did not complete his application for 
additional benefits for his spouse when he was requested to do so 
in 2006, or prior to that time.  He submitted the evidence in 
June 2008.  The award therefore properly commenced the first date 
of the next month, July 1, 2008, and there is no basis for an 
earlier effective date.  Accordingly the claim must be denied.


ORDER

Entitlement to an effective date earlier than July 1, 2008, for 
additional compensation payable for a dependent spouse, is 
denied.




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


